Citation Nr: 1739676	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 1, 2012, for Dependency and Indemnity Compensation (DIC) benefits based on service connection for cause of death.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from March 1951 to March 1954.  The Veteran died December [redacted], 1986.  The Appellant is the Veteran's adult daughter.  The Board notes that, following the April 2014 death of the Veteran's widow and beneficiary, the Appellant submitted an October 2014 Application for Reimbursement from Accrued Amounts Due to a Deceased Beneficiary and an October 2014 Request for Substitution of Claimant upon Death of Claimant.  In a May 2016 notification letter, the Appellant was granted substitution as the appellant upon the death of the Veteran's spouse. 

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2012 rating decision in which the Department of Veteran Affairs (VA) St. Paul, Minnesota, Regional Office (RO) reopened and granted entitlement to service connection for cause of death, effective June 1, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 1987 rating decision denied a claim for service connection for cause of death.  The spouse did not complete a substantive appeal for that decision, nor did she raise a claim of clear and unmistakable error in this rating decision, and therefore, this rating decision is final.  

2.  An October 1, 1992 change in law created presumptive service connection for the Veteran's disability.

3.  Prior to May 2012, the record does not sufficiently establish that the spouse was a "surviving spouse" as defined by the law for the purposes of DIC benefits.




CONCLUSION OF LAW

The criteria for an effective date of May 25, 2012, but no earlier, for the grant of DIC based on service connection for cause of death, have been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.50, 3.55, 3.114, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

EARLIER EFFECTIVE DATE

Generally, for DIC compensation or a claim reopened after final disallowance, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).  See also 38 U.S.C.A. § 5110(a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.").

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

When there is a change of law, where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or child of a veteran with covered service in Korea is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  

Where pension, compensation, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran or child of a veteran with covered service in Korea is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase:  (1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  (2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  (3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (2016).

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the Veteran's death, who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person; and has not remarried.  38 C.F.R. § 3.50 (2016).

The remarriage of a surviving spouse shall not bar death pension or accrued benefits to such surviving spouse if the marriage was void or annulled; or, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage has been terminated by death, or has been dissolved by a court with basic authority to render divorce decrees, unless VA determines that the divorce was secured through fraud by the surviving spouse or by collusion; or, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55 (2016).

The Appellant contends that the effective date for service connection for cause of death should be December 1986, the month of the Veteran's death.  Specifically, the Appellant asserts that a January 1987 claim for service connection for cause of death remained open, that the April 1987 rating decision was not final, and that the spouse was not notified of the appeals period and was told to wait until the Veteran's disability was added to the code. 

Turning to the record of evidence, the Veteran's death certificate states that the Veteran died December [redacted], 1986 due to cardiac arrest due to metastasized kidney and cancer to brain with no contributing factors listed.  An October 1986 VA hospital admission record states that the Veteran had a diagnosis of renal cell carcinoma with metastasis to lung and brain. 

The spouse submitted an application for service connection for cause of death January 28, 1987.  The claim stated that the Veteran had kidney cancer which spread to his lungs and brain, causing his death.  

June 1987 correspondence from the Department of the Army stated that the Veteran was aboard a ship indicated to have travelled to an Operation IVY nuclear atmospheric testing site.  However, at that time, the Army determined that the Veteran was aboard the ship three weeks after the final Operation IVY detonation.  Therefore, the Army concluded that while the Veteran was aboard, the ship's crew had no potential for exposure to radiation.

The RO denied entitlement to service connection for cause of death in a September 1987 rating decision on the basis that the Veteran's cancer was not incurred in service or within 1 year of military separation, and the evidence of record showed he was not a participant in an atmospheric nuclear test as alleged, and therefore the claim did not meet the basic criteria under § 38 CFR 3.311(b) to consider service connection.  

A notification letter was sent September 16, 1987.  The second paragraph of the notification letter states "[t]his evidence must be received in the Veterans Administration within one year from the date of this letter.  Otherwise, payment, if entitlement is established, can only be made from the date the evidence is received."  The form also noted the enclosure of a VA Form 1-4107 and a VA Form 21-8049. 

In October 2000, the Appellant, on the behalf of the spouse, submitted an Application for Dependency and Indemnity Compensation.  The Appellant stated that the surviving spouse did not submit this claim earlier since the she was remarried and her husband supported her.  The Appellant also stated that the surviving spouse was now alone, as her husband had left.

In January 2001, the Appellant, on the behalf of the spouse, submitted the spouse's Petition for Divorce from her then husband, filed in November 2000.  The petition reported that the spouse and her then husband had been married in February 1988 and separated in September 2000.

In a January 2001 notification letter, the spouse was informed that the Code of Federal Regulations was changed under the Veterans Benefits Act of 1998 so that a remarried widow who was eligible for Dependency and Indemnity Compensation (DIC) (service-connected cause of death) could reestablish eligibility if the marriage was terminated.  The Appellant was further informed that this change did not apply to widows or widowers who were only eligible for nonservice-connected death pension.  The letter explained that the Appellant was notified in September 1987 that service connection could not be established for the Veteran's death.  The letter went on to state that the November 14, 2000 correspondence should have denied the October 2000 claim.  The letter apologized for asking to provide unnecessary documentation and noted that, according to the document sent, the spouse was not divorced from her husband.  It stated that the document indicated that the spouse filed a petition for divorce in November 2000.

In a December 2003 rating decision, the RO, after administrative review of the evidence in the Veteran's claims file, found that his death met the criteria for entitlement to service connection under an amended law.  The rating decision stated that pertinent VA law was changed to add kidney cancer to the list of disabilities presumed due to weapons testing radiation exposure, effective October 1, 1992.  The decision went on to state that, in addition, the law specified that the operational period for Operation IVY was November to December 31, 1952.  Thus, the Veteran would be presumed to have been exposed to ionizing radiation for the purposes of this specific law. 

In a January 2004 notification letter, the spouse was informed of the change in law.  The letter stated that, as widow of the Veteran, she may be eligible for payment of Dependency and Indemnity Compensation effective December 3, 2002 if she had not remarried.  The letter also stated that the records did not show her marriage to her second husband has been terminated.  The letter noted that the document sent to the VA dated November 2000 was a Petition for Dissolution of Marriage, not a Final Decree of Divorce.  The letter stated that if the spouse would send a copy of the Final Decree of Divorce and VA Form 21-686c, VA may be able to reconsider her claim.  The letter further informed the spouse that if the RO didn't hear from the spouse within one year from the date of the letter, VA could only begin payment of benefits from the date her response is received.

On May 25, 2012, the Appellant, on behalf of the spouse, submitted an Application for Dependency and Indemnity Compensation (DIC).

In a July 2012 Statement of Support, the Appellant stated that she enclosed a divorce decree from the spouse's second marriage.  The Appellant further stated that the spouse should be eligible for benefits back to the date of the Veteran's death.  The Appellant further reported that she enclosed information regarding the Veteran's exposure to radiation.

In August 2012, the RO granted service connection for cause of death, effective June 1, 2012 based on the date of application for the claim.

In a September 2012 Notice of Disagreement, the Appellant, on behalf of the spouse, stated that she believed the payments should be back-dated to her initial claim date of January 14, 1987, as it had been determined that the Veteran's death was service-connected, and she should have been receiving the benefits effective that date.

In an October 2014 Application for Reimbursement from Accrued Amounts Due to a Deceased Beneficiary, the Appellant stated that the spouse died in April 2014.  The Appellant further asserted that the spouse's trust has not received the spouse's accrued benefits due back to December 1986.

In a December 2015 notification letter, the RO denied accrued benefits.  

The Appellant sent a January 2016 Notice of Disagreement, reasserting that the now deceased spouse was due accrued benefits dating back to December 1986, based on the date of death of the Veteran.

In a June 2016 VA Form 9 Statement, the Appellant asserted that in September 1987, the spouse received a denial, but did not receive forms to appeal.  The Appellant also stated that a VA representative advised by phone that the spouse and Appellant would have to wait for kidney cancer to be added to the list and then benefits were retroactive to the date of death.

After review of the record, the Board finds the effective date of May 25, 2012 to be appropriate.  Regarding the September 1987 Rating Decision, the spouse did not complete a substantive appeal for that decision, nor did she raise a claim of clear and unmistakable error in this rating decision.  While the Appellant has asserted that the spouse did not receive notice of appellate rights, the record indicates that the September 1987 provided such notice.  Therefore, this rating decision is final.  

Moreover, the presumption of service connection for the Veteran's disability was not established until October 1, 1992.  While the appellant has raised the theory that the effective date would retroactively apply to the date of death, the Veteran, and subsequently the Appellant, would not have been eligible for an effective date earlier than the effective date that raised the presumptive entitlement to service connection for kidney cancer.  See 38 C.F.R. § 3.114. 

Further, the Board notes that the Veteran's widow would not have qualified as a surviving spouse at the time of the change of law.  The record indicates that the spouse was married following the death of the Veteran from February 1988 until May 2001.  Thus, when the Veteran's disability was classified as a presumptive service-connected disability, the Veteran's spouse would not have been able to receive DIC benefits based on her remarriage.  Likewise, the spouse would not have been eligible for benefits at the time of the filing of the October 2000 application for DIC, as the record establishes that at that time, the spouse was still married at the time of filing.

The December 2003 rating decision raised the opportunity for DIC benefits for the spouse, pending proof of divorce.  However, as noted in the January 2004 notification letter, at that time, the only record on file regarding the spouse's divorce was a petition for divorce dated November 2000.  The Board notes that a petition for divorce is not a final order from a judge, and thus cannot be considered proof of final divorce.  The Board also notes that the final divorce decree, filed in May 2001, was received by VA more than a year after the December 2003 administrative decision.  Therefore, an effective date based on the December 2003 administrative determination of entitlement would not be applicable. 

The Board notes that the record does not establish any filing of a claim or additional evidence between the January 2004 notification letter and the May 2012 application of DIC.  During the pendency of the claim filed May 25, 2012, VA received sufficient information to establish that the spouse's marriage terminated.  As that is the date the claim for DIC based on service connection for cause of death was received, an effective date of May 25, 2012 is appropriate.  

The Board acknowledges the arguments set forth by the Appellant and is sympathetic to her contentions.  However, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Under 38 C.F.R. 3.114, effective date cannot be awarded earlier than the date of the act or administrative issue.  Moreover, 38 C.F.R. §§ 3.50 and 3.55 govern the classification of a surviving spouse for the purpose of DIC benefits.  As such, the Board has granted the earliest effective date of DIC based on service connection for cause of death, which based on the procedural history outlined above, was determined to be May 25, 2012.

Therefore, an effective date of May 25, 2012, but no earlier, is warranted.


ORDER

Entitlement to an effective date of May 25, 2012, for DIC based on service connection for cause of death is granted. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


